United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.U., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Luquillo, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1725
Issued: March 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 15, 2012 appellant, through his attorney, filed a timely appeal from a July 17,
2012 merit decision of the Office of Workers’ Compensation Programs terminating his wageloss compensation.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly issued a decision terminating appellant’s
compensation as he had no further employment-related disability.

1

The record contains an April 11, 2012 decision terminating appellant’s entitlement to medical benefits.
Appellant has not appealed this decision and therefore it is not before the Board at this time. See 20 C.F.R.
§§ 501.2(c) and 501.3(a).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 15, 2010 appellant, then a 40-year-old city carrier, filed a traumatic injury claim
alleging that he strained his lower back on that date lifting a parcel. He stopped work on
June 14, 2010. OWCP accepted the claim for lumbar sprain.
On November 5, 2010 Dr. Enrique Rodriguez Olaverri, a neurologist, diagnosed lumbar
radiculopathy, a degenerative disc, retrolisthesis at L4-5, a sprain of a lumbar muscle and tarsal
tunnel syndrome.3 He determined that appellant could work with restrictions. In a November 5,
2010 duty status report, Dr. Olaverri diagnosed lumbar sprain, checked “yes” that the history of
injury given by appellant corresponded to the history provided on the form and found that he
could work part time with restrictions.
In a report dated January 10, 2011, Dr. Boris Rojas, an attending internist, described the
history of injury as appellant experiencing back pain on June 14, 2010 while lifting a parcel. He
returned to work but the employing establishment failed to adhere to his work restrictions.
Dr. Rojas noted that appellant also experienced pain in his right shoulder and left knee, and that a
right shoulder magnetic resonance imaging (MRI) scan study showed a superior glenoid labrum
tear.4 He diagnosed a disc protrusion at L5-S1 with right radiculopathy, a right superior labrum
tear, cervical myositis and status post left knee sprain. Dr. Rojas stated that, “The spinal and
neurological injury that [appellant] suffers is causally related to the work accident on
June 14, 2010. Conditions and/or factors of the employment as a letter carrier, particularly the
physical requirements of the job, are also causally related to the permanency and/or aggravation
of the injury suffered by [appellant] in that date.” He concluded that appellant’s ability to work
was “substantially impaired due to the spinal and neurological injuries arising from the work
injury he suffered on June 14, 2010.”
On October 13, 2011 OWCP referred appellant to Dr. Fernando Rojas, a Board-certified
orthopedic surgeon, for a second opinion examination. It indicated that appellant was working
full time with restrictions and requested that Dr. Rojas address whether he could return to his
usual work duties.
In a report dated October 28, 2011, Dr. Fernando Rojas found that appellant’s lumbar
sprain had resolved and that he would resume his usual employment. He determined that
appellant had a right shoulder glenoid labrum tear unrelated to his lumbar condition.
On November 16, 2011 appellant filed a claim for compensation beginning
September 30, 2010.
In a decision dated February 28, 2012, OWCP terminated appellant’s compensation
effective February 28, 2012 on the grounds that he had no further disability due to his June 14,
2010 work injury. It found that Dr. Fernando Rojas’ opinion represented the weight of the
evidence and established that he had no further employment-related disability.
3

In duty status report dated October 12, 2010, Dr. Ingrid M. Negron Valentin, an orthopedic surgeon, found that
appellant had sprained his back lifting a parcel. She advised that he could work with restrictions.
4

An MRI scan study of the right shoulder dated November 16, 2010 revealed a glenoid labrum tear.

2

On February 28, 2012 OWCP advised appellant that it proposed to terminate
authorization for medical treatment as the weight of the medical evidence established that he had
no residuals of his lumbar sprain.
On March 6, 2012 appellant, through his attorney, requested a telephone hearing before
an OWCP hearing representative.
In a decision dated April 11, 2012, OWCP terminated appellant’s medical benefits
effective that date. On April 17, 2012 appellant’s attorney requested a telephone hearing.
At the hearing on the February 28, 2012 decision terminating compensation, appellant
related that he returned to work after his injury but stopped due to pain. He also claimed a knee
injury and worsening of a preexisting psychiatric condition.
By decision dated July 17, 2012, OWCP’s hearing representative affirmed the
February 28, 2012 decision. She found that appellant had not established disability for any
claimed period or after the termination of his benefits on February 28, 2012 based on the opinion
of Dr. Fernando Rojas. The hearing representative also found Dr. Boris Rojas’ opinion
insufficient to show disability from employment.
LEGAL PRECEDENT
The term disability as used in FECA5 means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.6 Whether a
particular injury caused an employee disability for employment is a medical issue which must be
resolved by competent medical evidence.7
ANALYSIS
The Board finds that OWCP did not properly adjudicate the issue presented. OWCP
accepted that appellant sustained lumbar sprain as a result of a June 14, 2010 employment injury.
Appellant returned to work following his employment injury but stopped work and on
November 16, 2011, filed a claim for compensation beginning September 3, 2010. He submitted
medical evidence from Dr. Olaverri and Dr. Boris Rojas addressing his ability to work during
this period. In a decision dated February 28, 2012, OWCP terminated his compensation
effective that date after finding that the opinion of Dr. Fernando Rojas, a referral physician,
established that he had no further disability due to his June 14, 2010 employment injury. On
July 17, 2012 an OWCP hearing representative affirmed the February 28, 2012 decision.
As OWCP was not paying appellant wage-loss compensation, however, it improperly
characterized the issue as a termination of wage-loss compensation. The issue was whether
appellant met his burden of proof to establish that he was disabled beginning September 30, 2010
5

5 U.S.C. § 8101 et seq.; 20 C.F.R. § 10.5(f).

6

Paul E. Thams, 56 ECAB 503 (2005).

7

Id.

3

due to his June 14, 2010 employment injury. OWCP regulations provide that compensation for
wage loss due to disability is available for any period during which an employee’s work-related
medical condition prevents him or her from earning the wages earned before the work-related
injury.8 OWCP must evaluate the evidence and determine if he has met his burden of proof to
show that appellant was unable to work during the claimed period. It relied upon the opinion of
Dr. Fernando Rojas to find that he had no further disability after February 28, 2012. In his
October 28, 2011 report, however, Dr. Fernando Rojas did not address the issue of whether
appellant was disabled from work beginning September 3, 2010. Instead, he found that appellant
had no residuals of his lumbar sprain as of the date of examination. As OWCP failed to issue an
appropriate decision adjudicating appellant’s claim for compensation beginning September 3,
2010, the case will be remanded for this purpose.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the July 17, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: March 14, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

See Judith A. Cardiddo, 55 ECAB 348 (2004).

4

